Exhibit 10.11
First Amendment to Employment Agreement
This First Amendment to the employment agreement by and between THE WARNACO
GROUP, INC., a Delaware corporation (together with its successors and assigns,
the “Company”), and JAY DUBINER (the “Executive”), dated as of August 11, 2008
(the “Agreement”), is made and entered into on the date written below. All
definitions not defined herein have the meaning ascribed to such terms in the
Agreement.
WHEREAS, the Company desires to amend the Agreement to provide a pro-rata bonus
for the Executive upon certain terminations of employment without Cause or for
Good Reason;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive agree as follows:
1. Section 5(a)(iv) of the Agreement is amended by deleting the phrase “if the
Date of Termination occurs after Joseph Gromek is no longer Chief Executive
Officers of the Company”.
2. Except as otherwise set forth herein, the Agreement continues in full force
and effect.
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
written below.

                      THE WARNACO GROUP, INC.    
 
               
 
  By:   /s/ Joseph R. Gromek                   
 
      Name:   Joseph R. Gromek    
 
      Title:   Chief Executive Officer    
 
                    THE EXECUTIVE    
 
               
 
  /s/ Jay Dubiner                    JAY DUBINER    

Date: October 31, 2011

 

 